DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Reicher et al. (USPAPN 2016/0364862) discloses:
receiving one or more pieces of medical information for processing and analysis on a computing device, the one or more pieces of medical information including a medical image of tissue (see para [69] and [84] and step 506 in fig 5, receiving an image for analysis, the image including human tissue);
analyzing the medical image for one or more anomalies (see para [69] and [70] and step 508 in fig 5, analyzing the image for cancer),
wherein the analyzing comprises determining contours in the medical images based on geometric and contrast attributes in the medical images, wherein the contours correspond to potential calcifications, a subset of the contours satisfy calcification criteria (see par [47], learning data including calcifications identified by inherent calcification criteria) and 
extracting one or more properties of the one or more anomalies (see para [50] and [74] and [84], wherein the analysis includes identifying a lesion/nodule),
inputting the one or more properties into one or more algorithms to determine a cancer score based on the one or more anomalies (see para [76], wherein the analysis includes inputting the lesion/nodule into a trained model); and
generating the cancer score (see para [70] and [76], wherein the analysis includes the trained model generating a diagnosis including cancer probability).
However, Reicher does not disclose: the one or more anomalies comprises one or more groups of contours in the subset of the contours arranged in spatial clusters based on a number of neighboring calcifications and a spatial cluster scale; and wherein the one or more properties of the one or more anomalies comprises one or more moments of a distribution of calcification within a given spatial cluster in the spatial clusters. The limitation “moments of a distribution” is considered as the mean and standard deviation disclosed in the applicant’s specification para [107]. Furthermore, in view of such limitations, the nonstatutory double patenting rejection has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668